TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00630-CR



                                    David Browne, Appellant

                                                   v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
          NO. CR2013-466, HONORABLE DIB WALDRIP, JUDGE PRESIDING



                                             O R D ER


               The State’s brief was originally due on July 7, 2015. On counsel’s motions, the

deadline for filing was extended to September 30. State’s counsel has now filed a third motion

requesting that the Court extend the time for filing the State’s brief an additional 30 days. We grant

the motion for extension of time and order State’s counsel to file a brief no later than October 30,

2015. No further extension of time will be granted, and failure to comply with this order will result

in the case being submitted to this Court on the appellant’s brief alone.

               It is ordered on October 2, 2015.



Before Justices Puryear, Goodwin, and Bourland

Do Not Publish